Judgment and order affirmed, with costs. Memorandum: The weight of the evidence supports the finding of the jury both as to the defendant’s negligence and the plaintiff’s freedom from contributory negligence. We have examined the record as to errors in the rulings of the trial court and find none of sufficient importance to warrant interference with the judgment appealed from. All concur. (The judgment is for plaintiff in a negligence action. The order denies a motion for a new trial.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ.